831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley AFEK, Paul Bartolotta, and Donald Brown, Plaintiffs-Appellants,v.FIRESTONE STEEL PRODUCTS, an Ohio Corporation, Defendant-Appellee.
No. 86-2015.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1987.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs appeal from the order of the district court granting summary judgment to defendant.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting summary judgment to defendant.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in District Judge John Feikens' Memorandum Opinion and Order of October 14, 1986.